Title: From Thomas Jefferson to Edward Rutledge, 4 July 1790
From: Jefferson, Thomas
To: Rutledge, Edward



My Dear Sir
New York July 4. 1790.

Your favor of Apr. 28. came to hand May 11. and found me under a severe indisposition which kept me from all business more than a month, and still permits me to apply but very sparingly. That of June 20. was delivered me two days ago by young Mr. Middleton whom I was very glad to see, as I am every body and every thing which comes from you. It will give me great pleasure to be of any use to him on his father’s account as well as your’s.
In Your’s of Apr. 28. you mention Dr. Turnbull’s opinion that force alone can do our business with the Algerines. I am glad to have the concurrence of so good an authority on that point. I am clear myself that nothing but a perpetual cruize against them, or at least for 8. months of the year and for several years, can put an end to their piracies: and I believe that a confederacy of the nations not in treaty with them can be effected so as to make that perpetual cruize, or our share of it, a very light thing, as soon as we shall have money to answer even a light thing: and I am in hopes this may shortly be the case.—I participate fully of your indignation at the trammels imposed on our commerce with Great Britain. Some attempts have been made in Congress, and others are still making to meet their restrictions by effectual restriction on our part. It was proposed to double the foreign tonnage for a certain time and after that to prohibit the exportation of our commodities in the vessels of nations not in treaty with us. This has been rejected. It is now proposed to prohibit any nation from bringing or carrying in their vessels what may not be brought or carried in ours from  or to the same ports: also to prohibit those from bringing to us any thing not of their own produce, who prohibit us from carrying to them any thing but our own produce. It is thought however that this cannot be carried. The fear is that it would irritate Great Britain were we to feel any irritation ourselves. You will see by the debates of Congress that there are good men and bold men, and sensible men, who publicly avow these sentiments.—Your observations on the expediency of making short treaties are most sound. Our situation is too changing, and too improving, to render an unchangeable treaty expedient for us. But what are these enquiries in the part of the British minister which lead you to think he means to treat? May they not look to some other object? I suspect they do: and can no otherwise reconcile all circumstances. I would thank you for a communication of any facts on this subject.
Some questions have lately agitated the mind of Congress more than the friends of union on catholic principles would have wished. The general assumption of state debts has been as warmly demanded by some states, as warmly rejected by others. I hope still that this question may be so divested of the injustice imputed to it as to be compromised. The question of residence you know was always a heating one. A bill has past the Senate for fixing this at Philadelphia ten years, and then at Georgetown: and it is rather probable it will pass the lower house. That question then will be put to sleep for ten years; and this and the funding business being once out of the way, I hope nothing else may be able to call up local principles. If the war between Spain and England takes place, I think France will inevitably be involved in it. In that case I hope the new world will fatten on the follies of the old. If we can but establish the principles of the armed neutrality for ourselves, we must become the carriers for all parties as far as we can raise vessels.
The President had a hair breadth escape: but he is now perfectly reestablished, and looks much better than before he was sick.—I expect daily to see your nephew, Mr. J. Rutledge, arrive here, as he wrote me by the May packet that he would come in that of June. He is a very hopeful young man, sensible, well-informed, prudent, and cool. Our Southern sun has been accused of sometimes sublimating the temper too highly. I wish all could think as coolly, but as soundly and firmly too as you do. Adieu my dear friend. Your’s affectionately,

Th: Jefferson

